Baetoh, O. J.,
concurring in the judgment.
I concur in the judgment of reversal, but not in all of the reasoning, nor in all of the propositions of law laid down in the opinion. If the statements purporting to have been made by the court below, contained in the attorney-generaPs brief, as to what took place immediately preceding the order complained of, and those indicating the circumstances connected with the making of the order, were in the bill of exceptions, I would dissent, but as they are not in the record, and since the' record, as filed in this court, must be held to import absolute verity, the judgment announced seems to be a logical sequence, even though there be a miscarriage of justice, which, if the prisoner is in fact guilty, is likely to result, in case the opinion be literally complied with at the next trial. From the tenor of the opinion it would seem that, regardless of- any circumstances, a court, in the trial of a criminal case, has no discretion whatever respecting the nearness of defendant to a witness, that he may, if he so wills, seat himself immediately in front of his victim who is on the witness stand, and remain there, even though he so intimidate the witness by his close proximity and insistent look that the witness will be unable to testify. If it were shown in the record, as intimated in the brief referred to, that repeated efforts to elicit the testimony of the witness were unsuccessful because of the manner of the defendant before the witness, then in my judgment the order complained of could ■ not be regarded as reversible error. The court, under circumstances like these referred to, would clearly have the right, in the interests of justice, to exercise a reasonable discretion in removing the prisoner to some other place not without the presence of the witness and jury. The constitutional right of one accused of crime “to be confronted by the *517witnesses against him ” was never intended as an instrument with which to defeat justice.
Where the witnesses for the prosecution are present at the trial, are examined in the presence and within the hearing of the accused and jury, and an opportunity afforded the prisoner for cross-examination, I am of the opinion the constitutional provision is complied with, even though the prisoner be not permitted to sit immediately in front of the witness, when such position would cause intimidation and prevent the eliciting of testimony. Doubtless the purpose of that constitutional provision is to compel the prosecution to produce its witnesses at the trial, and to prevent the admission of testimony by deposition, so as not to deprive the accused of cross-examination in his presence before the jury.
The words, ‘£ to be confronted, ’ ’ manifestly have reference to cross-examination of the witness in the presence of the accused, and not to sitting face to face in a literal sense. This is manifest from the authorities.
In Summons v. The State, 5 Ohio St., 325, a constitutional provision that ‘1 the party accused shall be allowed to meet the witnesses face to face, ’ ’ was held to have reference to the personal presence of .the witnesses called to testify, and in delivering the opinion of the court, Mr. Chief Justice Bartley said:
‘The object of this provision manifestly is to exclude testimony by depositions, by requiring it to be given orally, in the presence of the accused, on the trial. The admission of testimony by depositions against the accused in a criminal cause, would often afford the prosecutor great advantages over him, as well as furnish, at times, opportunities for abuses beyond the reach of detection by the defendant. Deprived of this right, the accused would often be without the opportunity of cross-examination, *518without tbe means of hearing, seeing, or knowing the persons who testify against him, and without the advantage of an oral examination of the witnesses before the jury which is to decide upon his case. But important as this right is, as established at common law, and secured by the constitution, it has application to the personal presence of the witness on the trial, and not to the subject matter or competency of the testimony to be given. The requirement that the accused shall be confronted, on his trial, by the witnesses against him, has sole reference to the personal presence of the witnesses, and in nowise affects the question of the competency of the testimony to which he may depose.”
So, in Howser v. Commonwealth, 61 Pa. St., 332, it was held, Mr. Chief Justice Woodward delivering the opinion of the court, that “confronting witnesses ” means cross-examination in the presence of the accused.
In Mattox v. United States, 156 U. S., 237, where a constitutional provision that the accused shall ‘ ‘ be confronted with the witnesses against him ’ ’ was interpreted, Mr. Justice Brown, speaking for the court, said:
“The primary object of the constitutional provision in question was to prevent depositions or exporte affidavits, such as were sometimes admitted in civil cases, being used against the prisoner in lieu of a personal examination and cross-examination of the witness in which the accused has an opportunity, not only of testing the recollection and sifting the conscience of the witness,' but of compelling him to stand face to face with the jury in order that they may look at him, and judge by his demeanor upon the stand, and the manner in which he gives his testimony, whether he is worthy of belief. There is doubtless ° reason for saying that the accused should never lose the benefit of any of the safeguards, *519even bj the death of the witness; and that, if notes of his testimony are permitted to be read, he is deprived of the advantage of that personal presence of the witness before the jury which the law has designed for his protection. But general rules of law of this kind, however beneficent in their operation and valuable to the accused, must occasionally give way to considerations of public policy and the necessities of the case. ” And again he said:
“A technical adherence to the letter of a constitutional provision may occasionally be carried farther than is nec-tessary to the just protection of- the accused, and farther than the safety of the public will warrant.”
So, the supreme court of Iowa, in Loan v. Etzel, 62 Ia., 427, with reference to the constitutional provision that the accused shall £ ‘ be confronted with the witnesses against him,” said: “We understand this to mean that the witnesses on the part of the State shall be personally present when the accused is on trial.” Anderson’s Law Dictionary, 226; Commonwealth v. Richards, 18 Pick., 434; United States v. Gibert, 25 Fed. Cases, 1313, No. 15204; People v. Oiler, 66 Cal., 101; Bell v. State, 28 Am. Rep., 429; State v. Laxton, 76 N. C., 564.
I am of the opinion that a trial court has power, in the conduct of a criminal prosecution, to make such an order as is in question in this case, whenever the facts and circumstances warrant it, and that an accused has no right to insist on sitting in such a position as to intimidate a witness and defeat the ends of justice. In the conduct of a criminal, the same as in a civil jury trial, much ought necessarily be left to the good sense and judgment of the judge. It is his duty to exercise a sound discretion in all matters appertaining to the orderly progress of the trial, and his action should not be interfered with, unless there is a clear abuse of discretion.
*520Mr. Justice Miner, in bis opinion, uses language as follows: “The jury had a right to know whether the witness herself knew the facts stated by her from her own knowledge and recollection, whether she was induced to make the charge through the plotting or scheming of others, or whether she was controlled and induced to make the voluntary statement that she was afraid of the defendant, by those having her under their control. While the testimony of such a witness, if she be shown to understand the obligation of an oath, is competent, proper, and entitled to credit the same as any other, yet it must not be forgotten that a child of six years is quite as likely to be mistaken, or to repeat the statements of those controlling her, as other witnesses.”
With all due respect for the majority opinion of the court, I am impelled to say that I find nothing whatever in the record which warrants the insinuation that others have been plotting against the defendant. He was charged, it is true, with one of the most heinous crimes known to the law — a crime which, from time immemorial, has shocked every civilized community in which it has been perpetrated, and he was convicted by a jury of his peers of an attempt to commit that offense, but there does not appear to be even a hint in the record that either the charge or conviction was the result of the £‘ plotting or scheming 5 ’ of others, or that the infant witness was induced by others to make the “voluntary statement” that she was afraid of the defendant, or any other statement. Nor is there anything in the record to indicate that any one, except the defendant himself, exercised any undue or improper influence over the witness. ' Except the bare statement, ‘ ‘ I am afraid to tell, because I am afraid of my papa,” made by the little one on the stand, the record contains no evidence of witnesses, the appeal *521being based upon the affidavit of the defendant relating entirely to the order of the court.
In my judgment, therefore, the language above quoted is not applicable to this case.
The result of this appeal emphasizes the importance of the prosecution exercising vigilance in the settlement of a bill of exceptions, so that the record will be made to reflect accurately the facts and circumstances which may have led up to any action of the court which is made the basis of an exception.